
	

114 SRES 243 ATS: Celebrating the 35th anniversary of the Small Business Development Centers of the United States.
U.S. Senate
2015-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 243
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2015
			Mr. Vitter (for himself, Mrs. Shaheen, Mr. Enzi, Ms. Hirono, Mr. Risch, Mr. Peters, Ms. Ayotte, and Mr. Gardner) submitted the following resolution; which was referred to the Committee on Small Business and Entrepreneurship
		
		September 8, 2015Committee discharged; considered and agreed toRESOLUTION
		Celebrating the 35th anniversary of the Small Business Development Centers of the United States.
	
	
 Whereas America's Small Business Development Center (referred to in this preamble as SBDC) network will celebrate the 35th anniversary of the SBDC network at a conference to be held September 8 through 11, 2015, in San Francisco, California;
 Whereas the conference will be held— (1)to continue the professional development of employees of SBDCs; and
 (2)to commemorate the educational and technical assistance offered by SBDCs to small businesses across the United States;
 Whereas for 35 years, SBDCs have been among the preeminent organizations in the United States for providing business advice, 1-on-1 counseling, and in-depth training to small businesses;
 Whereas, during the 35 years before the date of approval of this resolution, the SBDC network has grown from 9 fledgling centers to a nationwide network of 63 State and regional centers with more than 4,200 business advisors providing free counseling at nearly 1,000 individual locations;
 Whereas the SBDC network has worked for 35 years with the Small Business Administration, institutions of higher education, State governments, Congress, and others, to significantly enhance the economic health and strength of small businesses in the United States;
 Whereas SBDCs— (1)have assisted more than 22,500,000 small businesses during the 35 years before the date of approval of this resolution; and
 (2)continue to aid and support hundreds of thousands of small businesses annually; Whereas 28 percent of all SBDC clients are minorities, 44 percent of SBDC clients are women, and 9 percent of all SBDC clients are veterans;
 Whereas SBDCs provide over 1,250,000 hours of counseling to small businesses and invest over $140,000,000 annually in supporting small business;
 Whereas, since 2012, SBDCs have helped small businesses create over 750,000 jobs, add $67,500,000,000 in sales and attract over $38,000,000,000 in capital;
 Whereas, since the inception of SBDCs, SBDCs have continued to redefine and transform the services offered by SBDCs, including training and advising, and have taken on new missions, in order to ensure that small businesses have relevant and significant assistance in all economic conditions; and
 Whereas Congress continues to support SBDCs and the role of SBDCs in assisting small businesses and building the economic success of the United States: Now, therefore, be it
		
	
 That the Senate— (1)celebrates the 35th anniversary of America's Small Business Development Center network; and
 (2)expresses appreciation for— (A)the steadfast partnership between America's Small Business Development Center network and the Small Business Administration; and
 (B)the work of America's Small Business Development Center network in ensuring quality assistance to small business and access for all to the American dream.
				
